PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Yang et al.Baidu Online Network Technology (Beijing) Co., Ltd.
Application No. 16/515,644
Filed: July 18, 2019
For: Vehicle Fault Handling Method, Apparatus, Device and Storage Medium

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(f), filed January 03, 2022, to accept a delayed submission of certified copy of a foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition is GRANTED.  Furthermore, the Office acknowledges receipt of the certified copy of the foreign application retrieved on January 05, 2022.  

Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on July 18, 2019. 

Any questions concerning this matter may be directed to JoAnne Burke at (571) 272-4584. Questions concerning status or examination of the application should be directed to the Technology Center 3600 at (571) 272-3600.


/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions